Orders of disposition, Family Court, Bronx County (Douglas Hoffman, J.), entered on or about October 4, 2004, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent father’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect were supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The agency made diligent efforts to encourage and strengthen the parental relationship, which included advising respondent of the need to find a resource for the care of his children and exploring the resources he suggested, keeping him apprised of the children’s progress, and arranging for visitation between the children and respondent while he was incarcerated within the state. When respondent was transferred to an out-of-state facility, it was reasonably determined that visits were not feasible due to the young ages of the children. Despite the diligent efforts of the agency, respondent failed to plan for his *505children’s future, as the multiple familial resources he offered as alternatives to adoption were considered and correctly found not viable (see Matter of Love Russell J., 7 AD3d 799 [2004]; Matter of Danyel Ramona C., 306 AD2d 127 [2003]).
At the dispositional hearing, the agency established by a preponderance of the evidence that the best interests of the children would be served by terminating respondent’s parental rights so as to facilitate the children’s adoption by their foster mother with whom they have lived most of their lives (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Daquan D., 18 AD3d 363 [2005]). Concur—Saxe, J.P., Marlow, Williams, Sweeny and Malone, JJ.